         Case 6:20-cv-00190-MC          Document 16       Filed 07/22/20   Page 1 of 2




William D. Brandt, OSB #720366
bill@brandtlawoffices.com
494 State Street, Suite 300B
Salem, OR 97301
Phone: (503) 485 – 4168
Fax: (503) 364 – 6735

Attorney for Plaintiffs




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                      EUGENE DIVISION

KRISTINE JOHNSON, JOHN DOE C., JOHN
DOE J., JANE DOE K., and JOHN DOE S.,
                                                             Case No. 6:20-CV-00190-MC
               Plaintiffs,

               v.                                            NOTICE OF VOLUNTARY
                                                             DISMISSAL
CORPORATION OF THE PRESIDENT OF
THE CHURCH OF JESUS CHRIST OF
LATTER DAY SAINTS AND SUCCESSORS,
A Utah corporation

            Defendant.
_________________________________

       PLEASE TAKE NOTICE that plaintiffs hereby dismiss the above captioned matter with

prejudice and without an award of costs or fees to either party.

   DATED: June 22, 2020.

                                                     /s/ William D . Brandt_____________
                                                     William D. Brandt, OSB #720366
                                                     Attorney for Plaintiffs

Page 1 – NOTICE OF VOLUNTARY DISMISSAL
         Case 6:20-cv-00190-MC          Document 16       Filed 07/22/20     Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing document on:
 Stephen F. English                                Attorneys for Defendant
    SEnglish@perkinscoie.com
 Cody M. Weston
    CWeston@perkinscoie.com
 Perkins Coie
 1120 NW Couch Street, 10th Floor
 Portland OR 97209-4128

by the following indicated method or methods:

□       by mailing a full, true, and correct copy thereof in a sealed, first-class postage-prepaid
envelope, addressed to the attorney(s) and/or parties as shown above, the last-known office
address of the attorney, and deposited with the United States Postal Service at Salem, Oregon, on
the date set forth below.

□     by e-mailing a full, true, and correct copy thereof to the attorney(s) and/or parties as
shown above, at the last known e-mail address of the person.

□     by e-mailing a full, true, and correct copy thereof to the attorney(s) and/or parties as
shown above, at the last known e-mail address of the person. Such attorney and/or party has
acknowledged via email receipt of service of this document pursuant to ORCP 9C.

X      by using the above court’s e-service option.

       DATED this 22nd day of July, 2020.

                                                      /s/ William D . Brandt_____________
                                                      William D. Brandt, OSB #720366
                                                      Attorney for Plaintiffs




Page 2 – NOTICE OF VOLUNTARY DISMISSAL
